IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


EUGENE FALASCO,                    : No. 126 MAL 2015
                                   :
                Petitioner         :
                                   : Petition for Allowance of Appeal from the
                                   : Order of the Superior Court
           v.                      :
                                   :
                                   :
WILBERT F. O'DELL, III AND SUZANNE :
R. O'DELL,                         :
                                   :
                Respondents        :


                                    ORDER


PER CURIAM

     AND NOW, this 23rd day of July, 2015, the Petition for Allowance of Appeal is

DENIED.